denies any complicity in the crime charged . . ., [a lesser-included offense]
instruction is not only unnecessary but is erroneous because it is not
pertinent." Lisby v. State, 82 Nev. 183, 187, 414 P.2d 592, 595 (1966).
Therefore, Follett is not entitled to relief.
             Follett also contends that the district court abused its
discretion by allowing an expert witness to testify because her testimony
was irrelevant, prejudicial, confusing, and misleading. We disagree. The
expert testified that the victim displayed some symptoms consistent with
other women who had been sexually assaulted and that the victim's
reasons for delay in reporting the sexual assault were consistent with the
expert's experience in treating more than one hundred patients who had
been victims of sexual assault. We conclude that this testimony was
relevant and its probative value was not outweighed by the danger of
unfair prejudice, confusion of the issues, or misleading the jury. See NRS
48.015; NRS 48.035; see also NRS 50.345. To the extent Follett objects to
the State failing to elicit the basis for the expert's testimony during direct
examination, Follett could have elicited this information on cross-
examination. See NRS 50.305. We conclude that the district court did not
abuse its discretion by allowing the expert witness to testify.
             Having considered Follett's contentions and concluded that he
is not entitled to relief, we
             ORDER the judgment of conviction AFFIRMED.




                                         2
                cc: Hon. Jerome Polaha, District Judge
                     Washoe County Public Defender
                     Attorney General/Carson City
                     Washoe County District Attorney
                     Washoe District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                  3
(0) 1947A


                                                         7=S=COMEMPMIMMIN&7Mal